Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not clearly disclose a circuit, comprising: 
a memory (see fig. 1, 102) comprising a data output; 
a first error checking circuit, (see fig. 1, 106) comprising: an input coupled to the data output of the memory; and a first error check output; 
a second error checking circuit (see fig. 1, 108) configured to perform an error check simultaneously with the first error checking circuit, comprising: an input connected to the input to the first error checking circuit and connected to the data output of the memory; and a second error check output; 
a comparison circuit, (see fig. 1, 110) comprising: a first input coupled to the first error check output; and a second input coupled to the second error check output” as recited in claim 1,  and in similar claims 9 and 16.

The prior arts of Huang (US 2004/0,243,906) in figure 3, 5, 7-8 discloses a first ECC calculation unit 624 and a second ECC calculation unit 626.  The outputs of both ECC calculation units are connected to error correction unit 640.  

However, Huang does not disclose a comparison circuit (see fig. 1, 108) that compares a first input coupled to the first error check output; and a second input coupled to the second error check output in parallel and simultaneously.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Such as “replacing error correction unit 640 with a comparison circuit that just comparing two data”. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Thien Nguyen/           Primary Examiner, Art Unit 2111